Order entered February 6, 2020




                                             In the
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01135-CR

                        CORNELIUS ASHLEY PALMER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-14053-V

                                           ORDER
       The reporter’s record was filed February 3, 2020. Missing from the record are the State’s

Exhibits #9 (DVD–Videos from Facebook), #10 (DVD–Snippets Video), #16 (DVD–Video of

Defendant), #33 (CD–911 Call), and #41 Flash Drive (Video of traffic stop) as well as

Defendant’s Exhibit #1 (Video of L.P.).

       We ORDER deputy court reporter Melissa Maxwell to file a supplemental reporter’s

record containing true and correct playable copies of State’s Exhibits #9, #10, #16, #33, #41, and

Defendant’s Exhibit #1 within FOURTEEN DAYS of the date of this order.

                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE